Citation Nr: 9906837	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  97-30 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for right foot drop.

3.  Entitlement to service connection for hip disability, to 
include bursitis.

4.  Entitlement to service connection for pseudofolliculitis 
barbae.

5.  Entitlement to an increased rating for spondylosis, 
status post decompression and fusion from L4-S1, with 
neuritis, currently rated as 40 percent disabling.

6.  Entitlement to an increased rating for dysthymia, 
currently rated as 10 percent disabling.

7.  Entitlement to a total rating based on individual 
unemployability due to service connected disability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1981 to 
April 1991.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1996 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs Regional 
Office (VARO).

The Board notes that the appellant submitted a timely notice 
of disagreement (March 1996) and substantive appeal (November 
1996) of the issues captioned on the title page of this 
decision.

The record does not show that VARO considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
The United States Court of Appeals for Veterans Claims 
(Court) has recently held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are present which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  Competent medical evidence has not been presented showing 
a right knee disability or right foot drop.

2.  Competent medical evidence has not been presented showing 
a hip disability (including bursitis) related to service; 
bursitis of the right hip was shown on VA examination in 
September 1995.

3.  Competent medical evidence has not been presented showing 
that bursitis of the right hip is proximately due to the 
appellant's service-connected back disability, nor has 
competent medical evidence been presented showing that 
aggravation of bursitis of the right hip by the appellant's 
service-connected back disorder.

4.  Competent evidence has not been presented showing that 
the appellant currently has pseudofolliculitis barbae.

5.  The appellant's service-connected back disability is 
currently manifested by complaints of constant pain in the 
low back and down the right leg to his ankle, exacerbated by 
prolonged sitting or walking, with clinical findings for 
normal gait and posture, but with tenderness over the L5 
area, some limitation of motion, and minor neurological 
deficits with positive straight leg raises, but no motor or 
sensory or reflex loss; it was noted on a February 1997 VA 
neurological examination that, by history, the appellant had 
fatigability of the right leg although there was no 
instantaneous weakness detectable.

6.  The appellant's service-connected dysthymia is currently 
manifested by depression related to back pain and his 
inability to perform certain physical activities because of 
his back disability, with complaints of feeling worthless, 
frustrated, and depressed, and of having suicidal and 
homicidal thoughts; severe dysthymia was diagnosed on an SSA 
psychiatric evaluation in October 1995 and a GAF score of 60 
was assigned during VA outpatient psychiatric treatment in 
October 1997, which represent findings for moderate symptoms 
or impairment of function under the DSM-IV.


CONCLUSIONS OF LAW

1.  A well grounded claim for service connection for right 
knee disability has not been presented.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998).

2.  A well grounded claim for service connection for right 
foot drop has not been presented.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998).

3.  A well grounded claim for service connection for hip 
disability, to include bursitis, has not been presented.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).

4.  A well grounded claim for service connection for 
pseudofolliculitis barbae has not been presented.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).

5.  The schedular criteria for a 60 percent rating for 
spondylosis, status post decompression and fusion from L4-S1, 
with neuritis, are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.321, Part 4, Diagnostic Code 
5293(1998).

6.  The schedular criteria for a 30 percent rating for 
dysthymic disorder are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.321, Part 4, Diagnostic 
Code 9433 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant served on active duty from September 1981 to 
April 1991.  Service medical records are positive for 
pseudofolliculitis barbae and traumatic spondylosis.  The 
appellant's back condition was initially treated with a body 
caste and later he underwent decompression and fusion of L4 
to the sacrum in February 1990.  The appellant continued to 
complain of pain and was medically separated from service due 
to his back.  Service medical records, including periodic 
service examinations, are silent for right knee impairment, 
hip disorder, and right foot drop.

By a rating decision dated November 1991, service connection 
was established for traumatic spondylosis, status post 
decompression and arthrodesis of L4, L5, S1, with residual 
neuritis of the right lower extremity, at the 40 percent 
disability level.

In June 1995, the appellant requested service connection for 
pseudofolliculitis barbae and right foot drop.  He further 
requested service connection for the hips and right knee 
secondary to his service-connected back disability.

Private treatment records dated August and September 1995 
reflect that the appellant was evaluated for complaints of 
chronic low back pain with radiculopathy.  He received 
epidural blocks for relief of pain.  A letter dated August 
1995 from the Pain Management Center reflects than an 
evaluation of the appellant revealed positive bilateral 
straight leg raises, positive bilateral SI joint pain, and 
diffuse muscle spasm around the lumbar scar.  He had full 
flexion and extension to about 10 degrees with pain.  It was 
noted that the appellant "has a complicated problem with low 
back pain with a radicular and burning component and a 
possible facet and or SI joint component also."

In September 1995, a VA spine examination was conducted.  The 
appellant complained of chronic low back pain aggravated by 
bending, lifting, carrying, and weight bearing.  He described 
intermittent shooting pains up  the back and down into both 
legs and feet.  He was noted to use a cane for ambulation.  
He denied taking any medication at this time and reported 
that he was unemployed.  Clinical findings were positive for 
a right-sided limp.  His posture was erect and there were no 
definite spasms.  Generalized tenderness to palpation over 
the low back was found.  The range of motion was 30 degrees 
on flexion and 25 degrees on extension.  Pain was noted on 
extremes of motion along with significant tenderness to 
palpation directly over the greater trochanter of the right 
hip.  The appellant performed a fair heel and toe walk, and 
he could slowly squat and rise again.  The impression was 
chronic low back pain, history of injury with traumatic 
spondylosis, status post decompression and lumbar fusion, and 
trochanter bursitis of the right hip.

On VA neurological examination in November 1995, the 
appellant reported back pain radiating into the legs, 
aggravated by prolonged activity, such as sitting.  He 
further reported that if he walks more than a short distance, 
100 feet or so, his legs will give out under him.  He 
indicated that he uses a TENS unit with some relief.  
Examination revealed symmetrical lower extremities, no focal 
atrophy, normal musculature, and 5/5 strength bilaterally.  
Straight leg raising revealed no specific radiation of pain 
on either side.  Sensory examination was intact in both lower 
extremities.  The low back was tender to palpation.  There 
was guarding.  He could stand independently.  Romberg testing 
was negative.  With a little support, he could stand on his 
toes and heels.  The appellant preferred to walk with a cane.  
Deep tendon reflexes were present and equal at 2+ in both 
knees and in both ankles.  The impression was persistent low 
back pain, without significant neurological abnormalities.  
The examiner indicated that the symptoms were suggestive of 
spinal stenosis, "but there could be other explanations for 
his pain as well, such as arachnoiditis and bone and 
ligamentous type of pain."

VA treatment records dated June 1995 to November 1996 reflect 
that the appellant was regularly followed for complaints of 
low back pain with radiculopathy and numbness of the feet.  
He was noted to ambulate with a cane.  An MRI (magnetic 
resonance imaging) was negative for herniated nucleus 
pulposus.  An x-ray study in June 1995 revealed status post 
bilateral laminectomy at L4-5 with lateral bony fusion at 
these levels.  Vertebral bodies were in good alignment, disc 
spaces were grossly well maintained, and sacroiliac joints 
appeared unremarkable.  There had been no significant change 
since the prior study of July 1991.  A TENS unit was noted to 
help with pain.  In March 1996,  the appellant was referred 
to the Mental Health Clinic for pain management.  He was 
noted to be depressed and agitated due to his chronic back 
discomfort.  Psychological evaluations dated February and 
March 1996 reflect symptoms of frustration, anger and 
depression concerning the appellant's current life situation.  
He reported some suicidal and homicidal ideation, but denied 
current intent, saying that he knows it's a sin.  His 
concerns included an inability to raise his children as 
intended, due to his chronic pain, and sexual dysfunction 
creating marital difficulties.  A March 1996 comprehensive 
psychological evaluation reflects that the appellant was 
referred for evaluation of chronic pain.  By history, he was 
relatively pain-free from 1991 to 1995, but then he developed 
some numbness and pain radiating from his back to his feet, 
which required him to quit work in 1995 because he was unable 
to perform even sedentary (desk) work.  He complained of 
depression due to a decreased ability to participate in 
pleasurable activities and he described poor coping 
abilities, such as, a tendency to isolate himself when angry 
or depressed.  The examiner noted that the "onset of 
depression symptoms following the onset of pain symptoms are 
likely to have been influenced by decreased activity, 
financial worries, and frustration in dealing with his 
disability claim."  The diagnosis was pain disorder 
associated with both psychological factors and a general 
medical condition; he was also diagnosed with major 
depressive disorder, single episode, moderate.  A Global 
Assessment of Functioning (GAF) Scale score of 39 (current) 
was assigned.  The examiner determined that the appellant was 
not an appropriate candidate for pain management at this time 
because of his pending legal claim, including workman's 
compensation and Social Security disability.  In June 1996, 
the appellant was again evaluated for chronic low back pain.  
The assessment was mechanical low back pain, no evidence of 
radiculopathy.

A VA hospital summary for the period of October to November 
1996 reflects that the appellant was admitted for complaints 
of suicidal and homicidal ideation.  He was treated with 
medication.  The appellant was uninterested in exploring the 
psychogenic aspects of his back pain; instead he wanted to 
deal with his perception that the family was leaving him 
behind.

In January 1997, a VA spine examination was conducted.  The 
appellant complained of constant pain in the low back and 
down the right leg to his ankle.  He reported that after 
prolonged sitting or walking his feet become numb.  He 
further reported right foot dragging, which was wearing out 
the tip of his shoe.  He denied sphincter dysfunction.  He 
indicated that he used Ibuprofen on an as needed basis.  
Examination revealed a normal gait and no evidence of a foot 
drop on the right.  His posture was erect and his pelvis was 
level.  The range of lumbar motion was 15 degrees on flexion, 
25 degrees on extension, and 20 degrees on lateral bending 
bilaterally.  Axial compression and simulated rotation caused 
no pain.  There was tenderness over the L5 area.  Straight 
leg raising caused pain at 60 degrees while sitting straight 
leg raising was painless; the examiner noted that his was 
anatomically inconsistent.  Examination of the hips revealed 
tenderness over the right greater trochanter.  No 
neurological deficits were found in either lower extremity.  
An x-ray study revealed no disk narrowing, spondylolisthesis 
or osteophytes in the post operative area; the L1-2 disc was 
narrow with small osteophytes.  The impression was status 
post decompressive laminectomy and fusion, L4-S1.  The 
examiner commented that the "patient has normal function in 
both lower extremities."  Although plain films could not 
accurately determine the integrity of the fusion, the 
examiner further commented that the appellant's "back is not 
normal, but he is capable of performing light work."

In February 1997, a VA neurological examination was 
conducted.  Clinical findings were positive for symmetrical 
lower extremities, absent evidence of atrophy or 
fasciculation or abnormal movement.  There was not severe 
tenderness to light palpation of the low back.  Straight leg 
raising was positive at about 70-75 degrees, bilaterally.  
Strength was 5/5 in both lower extremities.  It was noted 
that this did not preclude the "possibility  that he will 
fatigue more rapidly in his right leg if he walks long 
distances."  Sensory examination was unremarkable.  Deep 
tendon reflexes were 1+ in both knees and between 2+ and 3+ 
in the ankles, with no pathologic reflexes or clonus.  His 
gait was somewhat antalgic.  It was noted that the appellant 
preferred to walk with a cane although he was capable of 
walking without its aid.  Romberg testing was negative.  Heel 
and toe walking was performed with minimal assistance.  The 
impression was minor neurological deficits with positive 
straight leg raises, but no motor or sensory or reflex loss.  
The examiner commented that the appellant's symptoms were 
compatible with nerve root problems, and by history, at least 
he had fatigability of the right leg, although there was no 
instantaneous weakness detectable.

In February 1997, a VA psychiatric examination was conducted.  
The appellant complained that he was depressed because of 
back pain and the incumbent limitations.  He reported poor 
sleep, an inability to play with his children, remote 
suicidal and homicidal ideas, and diminished appetite.  The 
appellant stated that he had a 12th grade education and lives 
with his wife and two children.  He further stated that he 
was last employed in July 1985 with the VA; he reported that 
that job involved interviewing veterans for insurance 
purposes, but that he quit because of back problems.  
Examination revealed a well-developed, well-nourished, and 
appropriately dressed individual.  Speech was fluid, without 
flight of ideas or looseness of associations.  Mood was 
depressed as was affect.  There were no hallucinations or 
delusions.  There were no suicidal or homicidal thoughts.  He 
was oriented.  His insight, memory, and judgment were good.  
The diagnosis was dysthymic disorder.  The examiner commented 
that the appellant appeared to be depressed because of pain 
and limitations imposed on him secondary to back injury.  It 
was noted that his depression seemed to be solely the result 
of pain.

In a September 1997 statement, the appellant reported that 
had pseudofolliculitis barbae since service.  He argued that 
service connection was warranted for right knee disability, 
and that an increased rating was warranted for back 
disability, because he had to resign his VA job for medical 
reasons.  He also argued that he walks with a severe limp on 
the right and that he drags his right foot because of his 
back disorder and, therefore, service connection is warranted 
for right sided foot drop.  The appellant further argued that 
he was unemployable.  He reported that he last worked as a 
clerk at the Jackson VA Medical Center, which required 
sitting, standing, and walking for 8 hours a day, which he 
could not sustain because of back pain.

A VA outpatient treatment note dated October 1997 reflects 
that the appellant had a depressed mood and affect, and that 
he was more depressed lately because he was unable to provide 
for his family.  The assessment was dysthymic disorder and a 
GAF score of 60 was assigned.  It was noted that this 
exacerbation of depression may be due to noncompliance and 
added stressors at home.

In November 1997, a personal hearing was conducted.  The 
appellant testified along with his wife that he had right 
knee, hip and foot drop problems related to his back 
disability.  The appellant claimed that a doctor had related 
his right knee problems to his back disability.  He claims 
that a doctor told him he had bursitis of the right hip 
related to the bone graft surgery in service.  It was also 
argued that he had pseudofolliculitis barbae since service.  
Regarding his back, the appellant reported symptoms of pain, 
spasms, and stiffness of the back along with numbness and 
tingling of the legs, which interfered with employment and 
family responsibilities.  The appellant and his wife reported 
that the TENS unit greatly helped by blocking the pain.  The 
appellant described his last job as requiring only light 
duty, but indicated that he was unable to do even that.  At 
this time, the appellant submitted duplicate copies of 
service medical records showing back surgery and treatment 
for pseudofolliculitis barbae, and he submitted a "Doctor's 
Certificate" dated August 1995 showing that the appellant 
was "now unable to return to his usual work."  The 
physician noted that the appellant could not sit for 
prolonged periods and that he believed that the appellant 
could continue to work if he did not have to commute such a 
long distance and provided that his job allowed for more 
frequent ambulation.

In response to a request for employment information from the 
appellant's last employer, VA form 21-4192 was received.  
Therein, it was reported that the appellant worked as a 
program clerk and that he was not required to lift.  He 
worked 8 hours daily, 32 hours a week.  He resigned in August 
1995 based on the advice of his physician.

In June 1998, records from the Social Security Administration 
were received showing that the appellant was awarded 
disability compensation.  These records included a 
psychiatric evaluation dated October 1995.  At this 
evaluation, the appellant reported feelings of worthlessness, 
frustration, and depression, with thoughts of harming himself 
and his family.  He was diagnosed with severe dysthymic 
disorder, rule out major depression.  On evaluation in 
January and February 1998, the appellant displayed signs of 
chronic depression, but no impairment of thought processes or 
communication, no inappropriate behavior, no disorientation 
to time or place, and no impairment of memory.  It was noted 
that his wife had had some problems lately and that he was 
concerned about filling in for her.

I.  Claims for Service Connection

The appellant seeks service connection for the right knee, 
hips, right foot drop, and pseudofolliculitis barbae.  He 
argues that his right knee, hip and foot problems are 
secondary to his service connected back disability.

Service connection may be granted, when the facts, as shown 
by the evidence, establish that a particular injury or 
disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998). nection is presumed if a 
veteran manifests a chronic disease, such as arthritis, to a 
degree of at least 10 percent within one year after 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

Furthermore, service connection may be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1997).  Also, service connection may be granted where a 
service-connected disability aggravated a nonservice-
connected disability.  Allen v. Brown, 7 Vet.App. 439 (1994) 
(en banc).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1998).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1997).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1998).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

A.  Knee Disability and Foot Drop

The appellant claims to have a right knee disability and 
right foot drop.  However, other than his own statements, no 
evidence has been presented to that effect.  Without evidence 
showing that a disease or disability is present, no plausible 
claim for service connection can be presented, and the claim 
is not well grounded.  See Brammer v. Derwinski, 3 Vet.App. 
233, 225 (1992); Rabideau v. Derwinski, 2 Vet.App. 141, 144 
(1992).  We note that, as a layman, the appellant is not 
competent to offer opinions on medical diagnosis and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet.App. 482 (1992).  Furthermore, lay 
assertions of medical diagnosis cannot constitute evidence to 
render a claim well grounded.  Lathan v. Brown, 7 Vet.App. 
359, 365 (1995); Grottveitt v. Brown, 5 Vet. App. 91, 93 
(1993); Tirpak supra. at 611.

Therefore, absent competent evidence of the claimed 
disorders, the claims for service connection for right knee 
disability and right-sided foot drop are not well grounded 
whether considered on a direct or secondary basis.

B.  Hip Disability

The claim of service connection for hip disability involves 
questions of medical etiology and competent medical evidence 
that the claim is plausible is required.  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  Report of VA 
examination dated September 1995 reflects a diagnosis of 
bursitis of the right hip and the appellant testified that 
the VA examiner at that time told him it was related to his 
back disability.
Here the Board finds that the appellant has presented 
competent medical evidence that he currently has bursitis of 
the right hip, but failed to present medical evidence linking 
that disability to either service or his service-connected 
back disability.  Although the appellant testified that a 
physician informed him at his VA examination that he had 
bursitis related to his service-connected back, the Court has 
held that a "layman's account, filtered as it was through a 
layman's sensibilities, of what a doctor purportedly said is 
simply too attenuated and inherently unreliable" to 
constitute the medical evidence required to render a claim 
well grounded under Grottveitt. v. Brown, 5 Vet. App. 91 
(1993).  Dean v. Brown, 8 Vet.App. 449 (1995), citing 
Robinette v. Brown, 8 Vet.App. 69, 77 (1995).

Therefore, absent competent medical evidence showing that the 
appellant's service-connected back disability caused hip 
problems, including bursitis, or that the appellant has a hip 
disability aggravated by his service-connected back 
disability, the Board finds that a well grounded claim has 
not been presented.  Again, the appellant as a layman is not 
competent to offer medical opinions.  See Espiritu supra.

C.  Pseudofolliculitis Barbae

As indicated above, without evidence showing that a disease 
or disability is present, no plausible claim for service 
connection can be presented, and the claim is not well 
grounded.  Brammer supra. at 225; Rabideau supra. at 144.  
While competent medical evidence has been presented showing 
that the appellant had pseudofolliculitis barbae during 
service, no medical evidence has been presented showing that 
he currently has the claimed condition and, as a layman, the 
appellant is not competent to offer opinions on medical 
diagnosis.  Espiritu supra.  Additionally, there is no 
medical evidence of record showing chronicity or continuity 
symptomatology post service.

Therefore, in view of the above, the Board finds that the 
claim for service connection for pseudofolliculitis barbae is 
not well grounded.

****
We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette, supra.  This obligation was 
successfully completed by VARO in its statement and 
supplemental statement of the case. Likewise, the Board's 
discussion above informs the appellant of the requirements 
for the completion of his application for the claim for 
service connection.

II.  Claims for Increase

In evaluating the appellant's request for an increased rating 
for back disability and dysthymic disorder, the Board 
considers the medical evidence of record.  The medical 
findings are compared to the criteria in the VA Schedule for 
Rating Disabilities.  38 C.F.R. Part 4 (1998).  In so doing, 
it is our responsibility to weigh the evidence before us.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

The Board has carefully reviewed the pertinent medical 
evidence, including the appellant's entire medical history in 
accordance with 38 C.F.R. § 4.1 (1998) and Peyton v. 
Derwinski, 1 Vet.App. 282 (1991).

A.  Back Disability

The appellant's back disability is currently rated under 
diagnostic code 5293 of the VA Schedule for Rating 
Disabilities.   Under diagnostic code 5293 (intervertebral 
disc syndrome), a 10 percent evaluation is provided for mild 
intervertebral disc syndrome.  A 20 and a 40 percent 
evaluation are provided for moderate intervertebral disc 
syndrome with recurring attacks and severe intervertebral 
disc syndrome with recurring attacks and only intermittent 
relief, respectively.  Also, there is a 60 percent evaluation 
for pronounced intervertebral disc syndrome as shown by 
objective evidence of persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, little 
intermittent relief.  38 C.F.R. Part 4, Diagnostic Code 5293 
(1998).

A review of the medical evidence of record reflects that the 
appellant's service-connected back disability is currently 
manifested by complaints of constant pain in the low back and 
down the right leg to his ankle, exacerbated by prolonged 
sitting or walking.  On VA examinations in January and 
February 1997, clinical findings reflect a normal gait and 
posture, but there was tenderness over the L5 area, some 
limitation of motion, and minor neurological deficits with 
positive straight leg raises, however, there was no motor or 
sensory or reflex loss.  The neurological examiner noted 
that, by history, the appellant had fatigability of the right 
leg although there was no instantaneous weakness was 
detectable.  We note VA treatment records for the period of 
1995 to 1997 corroborate the appellant's complaints of low 
back pain and radiculopathy, and these records show that he 
uses a cane (by personal preference) to aid with ambulation.

In view of the appellant's persistent symptoms of pain with 
objective findings for minor neurological deficits, and 
considering the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59 (1998), the Board believes that a 60 percent evaluation 
is warranted for the appellant's back disability under 
diagnostic code 5293.

A rating in excess of 60 percent would require application of 
the extraschedular provisions, which we do not believe is 
warranted in this case.  38 C.F.R. § 3.321 (b) (1998).  There 
is no evidence that the back disorder presents such an 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  We note that the 
appellant's employment with the Jackson VA Medical Center 
permitted him to ambulate freely and did not require him to 
lift, and that his private doctor stated that it was the 
appellant's timely commute that made his employment 
difficult, rather than the job conditions.

B.  Dysthymic Disorder

For dysthymic disorder, the schedular criteria provide a 100 
percent disability evaluation where there is objective 
evidence of total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

A 70 percent disability evaluation is provided where there is 
objective evidence of occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent disability evaluation is provided where there is 
objective evidence of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

A 30 percent evaluation is provided where there is objective 
evidence of occupational and social impairment with decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 10 percent evaluation is provided where there is objective 
evidence of occupational and social impairment due to mild or 
transient symptoms with decreased work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

A noncompensable evaluation is provided where a mental 
condition has been formally diagnosed, but symptoms are not 
severe enough either to interfere with occupational and 
social functioning or to require continuous medication.  See 
38 C.F.R. § 4.133, Diagnostic Code 9433 (1998).

The appellant was service-connected for dysthymic disorder 
secondary to his back disability, effective from July 1995.  
A review of the medical evidence of record shows that his 
condition is manifested by depression related to back pain 
and his inability to perform certain physical activities 
because of his back disability.  Apart from depression with 
poor sleep and poor appetite, and remote suicidal and 
homicidal ideation, VA psychiatric examination in February 
1997 was unremarkable.  The evidence of record shows that the 
appellant lives with his wife and two children, and that he 
was unemployed since 1995 due to back pain.  A VA treatment 
note dated October 1997 reflects that the appellant was 
evaluated with an exacerbation of depression, possibly 
related to noncompliance and home stressors.  At this time, a 
GAF score of 60 was assigned.  Additionally, SSA psychiatric 
records dated October 1995 reflect complaints of symptoms of 
worthlessness, frustration, and depression, with thoughts of 
harming himself and his family, which was diagnosed as severe 
dysthymic disorder, rule out major depression.

Upon consideration of the appellant's description of his 
symptoms, coupled with the objective medical evidence of 
record, the Board finds that the criteria for a 30 percent 
rating for dysthymic disorder are met.  We observe that the 
appellant has had some suicidal/homicidal ideation in the 
past and that severe dysthymia was diagnosed on an SSA 
psychiatric evaluation in October 1995 although, more 
recently, a GAF score of 60 was assigned during VA treatment 
in October 1997.  A GAF score of 60 , represents a finding 
for moderate symptoms or impairment of function under the 
DSM-IV.  Therefore, the Board believes that the appellant 
substantially meets the criteria for a 30 percent rating 
under diagnostic code 9433.

A rating in excess of 30 percent is not warranted as the 
objective evidence of record does not show the presence of 
serious, or worse, mood symptoms productive of social or 
occupational impairment.  Again, we note that a GAF score of 
60 was most recently assigned, which corresponds to moderate 
symptoms and impairment.


ORDER

Service connection for right knee disability is denied.

Service connection for right foot drop is denied.

Service connection for hip disability to include bursitis is 
denied.

Service connection for pseudofolliculitis barbae is denied.

A 60 percent rating for back disability is granted.

A 30 percent rating for dysthymic disorder is granted.



REMAND

In view of the favorable decision above, this case is 
REMANDED to VARO for additional development and 
reconsideration of the issue of entitlement to a total rating 
based on individual unemployability due to service-connected 
disability.

1.  A VA social and industrial survey to 
assess the appellant's employment history 
and day-to-day functioning should be 
conducted.  This report should contain an 
opinion as to the appellant's prospects 
for obtaining and retaining gainful 
employment in view of his service-
connected disabilities.  A written copy 
of the report, which includes reasons and 
bases for all opinions and conclusions, 
should be inserted into the claims 
folder.  The entire claims folder must be 
reviewed prior to the requested study.

2.  Thereafter, VARO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

3.  This claim must be afforded 
expeditious treatment by VARO.  The law 
requires that all claims that are 
remanded by the Board or the United 
States Court of Veterans Appeals (the 
Court) for additional development or 
other appropriate action be handled in an 
expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1944, Pub. 
L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994) and 38 U.S.C.A. § 5101 (West 
1991 & Supp. 1996) (History and Statutory 
Notes).  In addition, VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part IV, directs 
all VAROs to provided expeditious 
handling of all cases that have been 
remanded by the Board or the Court.  See 
M21-1, Part IV, paras. 8.4408.45 and 
38.02-38.03.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

